DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fluckiger et al. (“Model-based Blind Estimation of Kinetic Parameters in DCE-MRI”, Magn Reson Med, 2009, 62(6), pp. 1477-1486”; hereinafter Fluckiger).
Fluckiger shows a method for improving dynamic contrast enhanced imaging (abstract), the method comprising: a) administering a magnetic resonance contrast agent to a subject (page 5, Patient Data section); b) collecting magnetic resonance imaging data from the subject, the magnetic resonance imaging data including undersampled (k,t)-space data from a plurality of receiver coils (page 5, Patient Data section); c) selecting a tracer kinetic model to be applied to the magnetic resonance imaging data, the tracer kinetic model being defined by a plurality of tracer kinetic parameters (Tofts-Kety model; page 2-3, Blind Estimation Analysis section); and d) 
Also, wherein step d) starts with an initial guess of the tracer kinetic parameter maps (starting/initial guess, page 4, Sensitivity to Initial Estimate of AIF Parameters section); wherein the magnetic resonance imaging data includes under- sampled (k,t)-space data from a plurality of receiver coils (as the data is representative of a portion of the patient’s anatomy, it is considered to be under-sampled; page 5, Patient Data section); wherein the (k,t)-space data are obtained from dynamic anatomic images by a Fourier transform, receiver coil sensitivity maps, and/or sampling pattern (DCE-MRI, page 5, Patient Data section).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fluckiger et al. (“Model-based Blind Estimation of Kinetic Parameters in DCE-MRI”, Magn Reson Med, 2009, 62(6), pp. 1477-1486”; hereinafter Fluckiger) in view of Aharon et al. (“K-SVD: An Algorithm for Designing Overcomplete Dictionaries for Sparse Representation”, IEEE Transactions on Signal Processing, v. 54, n. 11, 2006, pp. 4311-4322; hereinafter Aharon.
Fluckiger shows the invention substantially as described in the 102 rejection above.
Fluckiger shows generating a library of simulated concentration time profiles for a magnetic resonance contrast agent by applying a tracer kinetic model having a plurality of tracer kinetic parameters (tissue concentration curves, page 5, Patient Data section).
Fluckiger fails to show creating a compact dictionary of temporal basis functions from the library of simulated concentration time profiles; and 30USC0154PUSP2016-144 and 2016-170 determining estimated concentration time profiles for each spatial position from the (k-t)- space data with an optimal projection onto the dictionary of temporal basis functions.
Aharon discloses an algorithm for designing dictionaries.  Aharon teaches creating a compact dictionary of temporal basis functions (KSVD algorithm for training dictionaries, page 4315, The K-SVD Algorithm section).  Also, wherein the dictionary of temporal basis functions is formed by compressing the library of simulated concentration time profiles, using a dictionary learning algorithm (KSVD algorithm for training dictionaries, page 4315, The K-SVD Algorithm section); wherein the dictionary eP which is a transfer constant from EES back to the blood plasma (Tofts-Kety model, page 2-3; Blind Estimation Analysis Section); wherein the estimated concentration time profiles are estimated from fully sampled or under-sampled DCE-MRI measurements using minimization of an objective function that balances model-fitting and data consistency (Tofts-Kety model, alternating minimization with model AMM algorithm, page 2-3; Blind Estimation Analysis Section); further comprising estimating kinetic parameters by fitting the estimated concentration time profiles to a Tofts model or an extended Tofts-Kety model having kinetic parameters: Ktrans which is a transfer constant from blood plasma into extracellular extravascular space (EES); and Vp which is a fractional plasma volume (Tofts-Kety model, page 2-3; Blind Estimation Analysis Section); wherein the tracer kinetic model is an extended Tofts-Kety model further having kinetic parameter KeP which is a transfer constant from EES back to the blood plasma (Tofts-Kety model, page 2-3; Blind Estimation Analysis Section); wherein the estimated concentration time profiles are modeled as a "k-sparse" linear combination of temporal basis functions in the dictionary of temporal basis functions such that the concentration time profile at each spatial position can be approximated using a linear combination of k temporal basis functions where k is a positive integer (sparse coding; page 4316-4317, K-SVD-Detailed Description section).  31USC0154PUSP2016-144 and 2016-170USC0154PUSP2016-144 and 2016-170
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fluckiger to utilize a dictionary as 
Furthermore, regarding the limitation wherein the tracer kinetic model is a Patlak model having kinetic parameters: Ktrans which is a transfer constant from blood plasma into extracellular extravascular space (EES); and Vp which is a fractional plasma volume, it should be noted that lacking further criticality or unexpected results, the cited Tofts-Kety model provides a suitable equivalent model as it provides the same end result of quantifying physiological parameters in the acquired DCE-MRI data.

Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the “under-sampled” limitation, examiner respectfully disagrees.

The term “under-sampled” is a relative term.  In the course of MR data collection, data is obtained from the patient at discrete anatomical locations..  As every location in the patient has not been sampled, the data “from the subject” can be considered to be undersampled.  Furthermore, a subset of the MR data may be considered “undersampled”, as the totality of the MR data would be fully sampled.
The examiner appreciates the definition of undersampling provided in [0006] of applicant’s specification, however the examiner notes that the claim construction merely refers to “collecting magnetic resonance imaging data from the subject, the magnetic resonance imaging data including under-sampled (k,t)-space data from a plurality of receiver coils”.  That is, the claims define “magnetic resonance imaging data” which must be “including” under-sampled data.  The examiner notes that a subset of MRI data will necessarily “include” under-sampled data, as some subset of the MRI data is not “fully” sampled.
As noted by applicant, a key innovation of the claimed invention is that it operates from the raw measurements in (k,t) space as opposed to reconstructed images.  Applicant further notes that Fluckiger does not revert its image data back into (k,t) space and calculates extended Tofts-Kety directly from the images.  However, these distinctions are not reflected in claim 1 for example.  Claim 1 merely requires in 
The examiner notes in general, as recognized by applicant in the background section, that undersampling of data is known in the art.  In an effort to advance prosecution, the examiner would suggest amending claim 1 for example to include the limitations of claim 13, and to amend the claim language to clarify how the undersampled data is utilized in relation to the tracer kinetic model and the determination of the estimated concentration time profiles.  
The examiner would be happy to conduct an interview in order to aid in advancing prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793